Upon consideration of the petition filed by Plaintiff on the 10th of December 2018 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 7th of January 2019 by Plaintiff to Consider Petition for Writ of Certiorari as a Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 9th of May 2019."